DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-3, the prior art does not disclose a system for controlling a crowd of people with the combination of limitations specified in the claimed invention, specifically the limitations of:
a plurality of user terminals configured to respectively provide the receivers with the seat information corresponding to a seat at which each of the receivers is positioned, when the plurality of user terminals are electrically connected to the plurality of receivers, respectively, wherein the plurality of user terminals, each of which is configured to scan two-dimensional (2D) code information included in the ticket possessed by the audience and transmit the 2D code information to a server to receive the seat information; and a server configured to store data necessary for the plurality of user terminals to perform a command included in the control information, wherein the plurality of user terminals, each of which is configured to receive a wireless signal from the control device, wherein the wireless signal includes link information for downloading the data from the server, wherein the plurality of user terminals, each of which is configured to download the data from the server by using the link information, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs